Citation Nr: 1715501	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-23 210	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating for bilateral hearing loss in excess of 20 percent, a disability rating in excess of 40 percent from October 10, 2012, and a disability rating in excess of 30 percent from May 4, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2015, the Board remanded the issues of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable evaluation for left ear hearing loss for further development.

In a September 2015 rating decision, the Agency of Original Jurisdiction granted entitlement to service connection for right ear hearing loss, and granted an initial disability rating for bilateral hearing loss of 20 percent, a disability rating of 40 percent from October 10, 2012, and a disability rating of 30 percent from May 4, 2015.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for right ear hearing loss is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, regarding the disability ratings for the bilateral hearing loss disability, as the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

On March 14, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


